Citation Nr: 0010316	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  93-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


INTRODUCTION

The veteran had active military service from April 28, 1978 
to June 19, 1978.

The veteran brought a timely appeal to the Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) from a December 
4, 1998 decision of the Board of Veterans' Appeals (the 
Board) that denied entitlement to service connection for a 
low back disability.  The 
Court vacated the December 4, 1998 Board decision and 
remanded the case for another decision taking into 
consideration matters raised in the Court's order.

REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The record shows that the veteran served less than two months 
on active duty and that he was released after a medical board 
found that he had a preexisting low back disability that 
disqualified him from further service.  The determination of 
preexisting disability not aggravated by service was made 
based upon the veteran's history of treatment before service 
and current examination that included radiology evaluation of 
the lumbar spine.  That study was reported as showing 
degenerative changes and the medical board diagnosis was 
lumbar disc disease with probable ruptured discs with 
radiculopathy in the left leg.  According to the service 
medical records the veteran reported treatment about a year 
previously for a "muscle pull" associated with back pain 
for which he was in bed for a few days and had sought medical 
care.  Other service medical records show that he was found 
not to meet the procurement medical fitness standards.

When he filed his initial claim with VA in late 1979, he did 
not report any medical treatment for the low back prior to or 
since service.  The Board observes that on the VA examination 
in late 1979 the x-ray of the lumbar spine was reported as 
showing no abnormality other than six lumbar type vertebral 
bodies.  The diagnosis then was chronic lumbosacral strain.  
Thereafter the record shows complaints for the lower back 
dating from 1983 with no history of remote injury.  

The Secretary filed an unopposed motion to remand that relied 
on the holding in Miller v. West, 11 Vet. App. 345 (1998).  
In light of evidence relevant to the claim, which had not 
been developed for in Board remands in January 1995 and May 
1996 or located for the record but likely available, the 
Board finds that further development is necessary.  This 
development is the nature of a pre duty to assist requirement 
to insure due process.

Accordingly, the case is remanded for the following action.

1.  The RO should contact the service 
department and requests that it provide 
a copy of the radiology report of the 
veteran's lumbar spine that was obtained 
during his May 1978 admission to the Ft. 
Leonard Wood Army Hospital and any other 
records relating to his hospitalization 
and discharge proceeding that may be 
available.

2.  The RO should contact the veteran 
through his attorney and request that he 
provide the names and addresses of all 
medical care providers who treated him 
for a low back injury prior to his entry 
into military service in 1978 to the 
present time.  The RO should 
specifically attempt to secure records 
of treatment from the USMCFP St. Louis, 
Missouri, Federal Hospital, Springfield, 
Missouri, 65808, (417) 862-7041 for the 
period from 1982-1983 when the veteran 
reportedly had the initial lumbar 
laminectomy and fusion and any other 
treatment records from that facility; 
Bellevue General Hospital in New York 
City for treatment of a stab wound in 
1978; the St. Vincent medical facility 
in Oklahoma City were he reported 
treatment for skull fracture in 1982.  
These hospitalizations were reported in 
medical history taken in January 1990 at 
the New Mexico Corrections Department.

3.  The veteran and his attorney should 
be advised of the right to submit 
additional evidence or argument on the 
matter under consideration.  The Board 
will advise the appellant of the need to 
furnish medical evidence to show that a 
low back disability was not present prior 
to entering service in 1968, or that if 
evidence establishes that a low back 
disability was present at the time the 
veteran entered service, appellant is 
advised that medical evidence should be 
provided to show that there was a 
pathological worsening of the disorder 
during service that was not the result of 
the "natural progress" of the disorder.  
Appellant is advised that medical 
evidence could be provided to show that 
the low back symptoms in service rendered 
the veteran more susceptible to later 
back injuries such as are established by 
the record.  Any such medical evidence 
should include the provider's rationale 
for any opinions and conclusions 
expressed and refer to facts specific to 
the veteran's case.  See Wallin v. West, 
11 Vet. App. 519, 513-14 (1998); Nici v. 
Brown, 9 Vet. App. 494, 497 (1996); Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
and that it is responsive to and in 
complete compliance with the directives 
of this remand and if not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  The RO should then complete any other 
development deemed necessary in view of 
the evidence and then readjudicate the 
issue on appeal.  This should include a 
determination as to whether the claim for 
service connection for a low back 
disability is well grounded.  
Consideration should be given to the 
holdings in Crowe v. Brown and Miller v. 
West. 

If the benefit sought remains denied, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case and given the applicable 
time to respond.  The case should then be returned to the 
Board for further appellate review, if in order.  No action 
is required of the appellant until he receives further 
notice.  By this REMAND, the Board intimates no opinion, 
factual or legal, regarding the decision warranted, pending 
completion of the requested development.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


